Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


This Communication is in response to applicants’ amendment filed on April 22, 2021.



Response to Amendment


Applicant has amended claims 1, 5, and 7-20; and claims 1-20 are pending.






Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Abu Reaz (Reg. No. 74,242), on May 21, 2021.


The application has been amended as follows:



Claim 1 (Currently amended) A computer-implemented method, comprising:
receiving, at a network orchestrator, a first set of roundtrip times (RTTs) for a first set of diagnostic packets transmitted between a branch gateway (BG) and a first virtual internet gateway (VIG) assigned as a primary VIG to the BG in a software-defined network (SDN);

determining, based on the first set of RTTs, a first forecast RTT for a packet between the BG and the first VIG by inputting the first set of RTTs to a recurrent neural network (RNN) and receiving the first forecast RTT as an output from the RNN;
determining, based on the second set of RTTs, a second forecast RTT for a packet between the BG and the second VIG; and
assigning, by the network orchestrator, a new primary VIG to the BG in the SDN based on the first forecast RTT and the second forecast RTT.



Claim 2. (Currently amended) The computer-implemented method of claim 1, wherein receiving the first forecast RTT as an output from the RNN further comprises:

weighting each of the first set of RTTs using respective input weight factors; and
determining 



Claim 11. (Currently amended) A network orchestrator, comprising:
a memory storing instructions; and
one or more processors configured to execute the instructions to cause the network orchestrator to:
receive a first set of roundtrip times (RTTs) for a first set of diagnostic packets transmitted between a branch gateway (BG) and a first virtual internet gateway (VIG) assigned as a primary VIG to the BG in a software-defined network (SDN);
receive a second set of RTTs for a second set of diagnostic packets transmitted between the BG and a second VIG assigned as a secondary VIG to the BG in the SDN;
input the first set of RTTs into a machine learning algorithm;
determine a first forecast RTT for a packet between the BG and the first VIG by inputting the first set of RTTs to a recurrent neural network (RNN) and receiving the first forecast RTT as an output from the RNN;
determine a second forecast RTT for a packet between the BG and the second VIG; and
assign a new primary VIG to the BG in the SDN based on the first forecast RTT and the second forecast RTT.

Claim 12. (Currently amended) The network orchestrator of claim 11, wherein receiving the first forecast RTT as an output from the RNN further comprises weighting each of using respective input weight factors determining RTT based in part on the weighted first set of RTTs


Claim 17. (Currently amended) A non-transitory machine-readable storage medium storing instructions that, if executed by a physical processing element of a network orchestrator, cause the network orchestrator to perform a method, the method comprising:
receiving, at the network orchestrator, a first set of roundtrip times (RTTs) for a first diagnostic packets transmitted between a branch gateway (BG) and a first virtual internet gateway (VIG) assigned as a primary VIG to the BG in a software-defined network (SDN);
receiving, at the network orchestrator, a second set of RTTs for a second set of diagnostic packets transmitted between the BG and the second VIG assigned as a secondary VIG to the BG in the SDN;
determining, based on the first set of RTTs, a first forecast RTT for a packet between the BG and the first VIG by inputting the first set of RTTs to a recurrent neural network (RNN) and receiving the first forecast RTT as an output from the RNN;
determining, based on the second set of RTTs, a second forecast RTT for a packet between the BG and the second VIG; and
assigning a new primary VIG to the BG in the SDN based on the first forecast RTT and the second forecast RTT.


Claim 19. (Currently amended) The non-transitory machine-readable storage medium of claim 17, whereinreceiving the first forecast RTT as an output from the RNN further comprises weighting each of the first set of RTTs using respective input weight factors determining the first forecast RTT based in part on the weighted first set of RTTs



Claims 1-20 are allowed.


Allowable Subject Matter


The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest or render obvious the each and every claimed limitation of the current invention as amended by the applicant, especially the limitation of a network orchestrator, comprising: a memory storing instructions; and one or more processors configured to execute the instructions to cause the network orchestrator to: receive a first set of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAZU A MIAH/Primary Examiner, Art Unit 2441